United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3791
                                   ___________

Yu Lin,                               *
                                      *
             Appellant,               *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * District of Nebraska.
University of Nebraska, Lincoln,      *
                                      *      [UNPUBLISHED]
             Appellee.                *
                                 ___________

                             Submitted: January 31, 2008
                                Filed: March 10, 2008
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Former University of Nebraska–Lincoln (UNL) graduate student Yu Lin filed
a discrimination action against UNL, and she appeals the district court’s1 orders
granting summary judgment on her claim related to a teaching assistantship she did
not receive, and denying reconsideration of its order granting judgment as a matter of
law following a bench trial on her claim related to her participation in a doctoral
program. For the reasons that follow, we affirm.


      1
        The Honorable F.A. Gossett, III, United States Magistrate Judge for the
District of Nebraska, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
       Reviewing de novo the district court’s grant of summary judgment, see Kenney
v. Swift Transp., Inc., 347 F.3d 1041, 1044 (8th Cir. 2003) (standard of review; facts
are viewed in light most favorable to nonmovant), we agree with the district court that
Lin did not establish a prima facie case of gender discrimination on her claim that she
was denied a teaching assistant position in violation of Title VII, because it was
undisputed that she was not eligible for the position after being terminated from the
doctoral program in the same department, see Kobrin v. Univ. of Minn., 34 F.3d 698,
702 (8th Cir. 1994) (prima facie case of gender discrimination under Title VII). As
to the district court’s grant of judgment as a matter of law (JAML), we have reviewed
it to the extent possible without a full transcript. See Fed. R. App. P. 10(b)(1)
(discussing appellant’s duty to order transcript); Lam v. Curators of the Univ. of Mo.,
122 F.3d 654, 656 (8th Cir. 1997) (JAML standard of review); Schmid v. United Bhd.
of Carpenters & Joiners, 827 F.2d 384, 385-86 (8th Cir. 1987) (per curiam) (court
could not review evidentiary rulings without transcript). We agree with the district
court that Lin could not succeed on her Title IX claim absent evidence that her
dismissal, later successfully appealed, from a particular doctoral program was related
to her gender, see 20 U.S.C. § 1681(a) (prohibiting gender discrimination by any
education program receiving federal assistance), or that she was treated less favorably
than any similarly situated male student, see Saulsberry v. St. Mary’s Univ. of Minn.,
318 F.3d 862, 866-67 (8th Cir. 2003) (assuming plaintiff established prima facie case,
plaintiff had burden of proving others treated differently were similarly situated in all
relevant respects). Finally, we find no abuse of discretion in the district court’s denial
of Lin’s motion for reconsideration. See United States v. Metro. St. Louis Sewer
Dist., 440 F.3d 930, 933-35 (8th Cir. 2006) (standard of review).

     We affirm the judgment of the district court, see 8th Cir. R. 47B, and deny as
moot Lin’s pending motion to amend.
                     ______________________________




                                           -2-